Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

2.	The RCE filed on April 12, 2022 has been received and made of record. In response to the Final Office Action mailed on January 20, 2022 and Advisory Action on March 25, 2022, applicants amended claims 1, 6, 11, 17, and 18 of which claims 1 and 11 are independent claims. Dependent claims 2-5, 7-10, 12-16, and 19-22 have been maintained. NO claim has been added as new claim after the Final Office Action. Therefore, claims 1-22 are pending for consideration.
Response to Arguments


3. Applicants’ arguments in "Remarks” filed on March 18, 2022 with respect to independent claim 1, and 11 have been considered but are moot in view of new ground of rejection as necessitated by applicants’ amendments.
Specification

4.	Amended specification(to correct minor typographical errors) submitted on March 18, 2022 has been accepted by the Office.

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1-3, and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al.(US 2011/0310033 A1)(herein after Liu) in view of BANG et al.(US 2020/0089369 A1)(herein after BANG) and further in view of JUN et al.(US 2018/0348933 A1)(herein after JUN).

Regarding claim 1, Liu teaches an electronic device(sensing display device, Para-3), comprising:

a base layer(opposite substrate 130, fig.1A, Para-33);

a first sensing electrode(first electrode 162 or second electrode 172, figs.1E,3C&4-5B, and related text) disposed on the base layer(opposite substrate 130);
a second sensing electrode(second electrode 172 or first electrode 162, figs.1E,3C&4-5B, and related text) disposed on the base layer(substrate 130); 

    PNG
    media_image1.png
    521
    441
    media_image1.png
    Greyscale
fig.5A
a first conductive pattern(dummy electrode 180, fig.5A, Para-53:
 a plurality of dummy electrodes 180 is disposed between the first electrodes 162 and the second electrodes 172)disposed on the base layer(substrate 130) between a portion of the first sensing electrode(162 or 172) and a portion of the second sensing electrode(172 or 162)(As the dummy electrode disposed between first electrodes 162 and second electrodes 172, it is obvious to one of ordinary skill in the art that the dummy electrodes 180 would also be disposed on the substrate 130), and comprising a plurality of first repeating units electrically connected to each other(as seen from fig.5A, dummy electrode is mesh patterned and connected to each other); and
a second conductive pattern(dummy electrode 180, fig.5A, Para-53) disposed on the base layer(substrate 130) between the portion of the first sensing electrode(162 or 172) and the portion of the second sensing electrode(172 or 162), and comprising a plurality of second repeating units electrically connected to each other(as seen from fig.5A, dummy electrode is mesh patterned and connected to each other), 

wherein the first conductive pattern(dummy electrodes 180) and the second conductive pattern(dummy electrodes 180) are electrically insulated from each other(figs.5A&5B)(dummy electrode 180 at left hand side is regarded as first conductive pattern and dummy electrode 180 at right hand side is regarded as second conductive pattern), 

each of the plurality of first repeating units and the plurality of second repeating units comprises at least two mesh lines(mesh-pattern) crossing each other(fig.5A, Para-54).

Nevertheless, Liu is not found to teach expressly the electronic device, wherein the portion of the second sensing electrode has a shape that surrounds the portion of the first sensing electrode, and an end of the first conductive pattern and an end of the second conductive pattern face each other and are spaced apart from each other.

    PNG
    media_image2.png
    499
    385
    media_image2.png
    Greyscale
fig.10

However, BANG teaches a touch sensing display device, wherein the portion(dummy electrodes 561a or 561b or 562c or 562d) of the second sensing electrode(first sensing electrodes 510 or second sensing electrodes 520) has a shape that surrounds the portion (561b or 561a or 562c or 562d)of the first sensing electrode (second sensing electrodes 520 or first sensing electrodes 510) (Para-117). 

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Liu with the teaching of BANG to include the feature in order to make boundary lines between first sensor electrode and second sensor electrode less noticeable.

Neither Liu nor BANG teaches expressly the electronic device, wherein an end of the first conductive pattern and an end of the second conductive pattern face each other and are spaced apart from each other.

    PNG
    media_image3.png
    483
    415
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    446
    453
    media_image4.png
    Greyscale


However, JUN teaches an electronic device, wherein an end of the first conductive pattern and an end of the second conductive pattern face each other and are spaced apart from each other(figs.8A,8B,10,11A-11C and related text).
  
The prior art, as embodied in the teachings of Liu, BANG and JUN, included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods and in that combination each element merely performs the same function as it does separately. Such combination is desirable as it enables to stably operate the electronic device in a self-capacitance mode regardless of a shape of the electronic device, and, thus, an additional correction circuit for correcting a difference in area between the first and second sensors may be omitted, which makes it possible to simplify a fabrication process, as well as reduce cost of manufacturing the electronic device.

Regarding claim 2, Liu as modified by BANG and JUN teaches the electronic device of claim 1, wherein each of the plurality of first repeating units and the plurality of second repeating units comprises four mesh lines(mesh-pattern, fig.5A, Liu; fig.8B, JUN),and 

each of the plurality of first repeating units and the plurality of second repeating units comprises an opening defined by the four mesh lines(Para-127, 136, 151, JUN).

Regarding claim 3, Liu as modified by BANG and JUN teaches the electronic device of claim 1, wherein each of a number of the plurality of first repeating units and a number of the plurality of second repeating units is equal to or greater than 9 and equal to or less than 30(figs.8A,10,11A-11C, JUN)(for motivation, see the rejection of claim 1). 

Regarding claim 5, Liu as modified by BANG and JUN teaches the electronic device of claim 1, wherein the first sensing electrode comprises a branch portion extending in a predetermined direction, and the portion of the second sensing electrode has the shape that surrounds a portion of the branch portion(fig.10, BANG; fig.5B, Liu), and 

the first conductive pattern is disposed between the branch portion and the second sensing electrode, and the second conductive pattern is disposed between the branch portion and the second sensing electrode(fig.10, BANG; fig.5B, Liu).

Regarding claim 6, Liu as modified by BANG and JUN teaches the electronic device of claim 1, each of the first conductive pattern and the second conductive pattern is electrically floated(Para-54, Liu; Para-65, JUN; Para-117, BANG).

Regarding claim 7, Liu as modified by BANG and JUN teaches the electronic device of claim 1, wherein a number of the plurality of first repeating units and a number of the plurality of second repeating units are the same as each other (fig.5A, Liu; figs.5A, 8A, 10-11C, JUN).
Regarding claim 8, Liu as modified by BANG and JUN teaches the electronic device of claim 5, further comprising: 

 a third conductive pattern(dummy electrodes 561a-561d or 562a-d, fig.10, BANG, 180, Liu) disposed between the branch portion and the second sensing electrode(fig.10, BANG; fig.5A, Liu) and electrically insulated from the first conductive pattern (electrically floating) and the second conductive pattern (electrically floating, Para-117, BANG), wherein the third conductive pattern faces an end of the branch portion in an extension direction of the branch portion(figs.10,13-14, 18, 20, 22, 27, 31-33 and related text, BANG and figs.5A75B, Liu).

Regarding claim 9, Liu as modified by BANG and JUN teaches the electronic device of claim 1, wherein each of the first sensing electrode and the second sensing electrode has a mesh structure(Para-46, 50, Liu; Para-112, JUN).

Regarding claim 10, Liu as modified by BANG and JUN teaches the electronic device of claim 1, further comprising:

a display layer(display panel 110, figs.1A&7A&9, Liu) disposed below the base layer(substrate 130) and to provide an image(it is needless to mention that display device provides image to viewer).
9.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al.(US 2011/0310033 A1), BANG et al.(US 2020/0089369 A1), JUN et al.(US 2018/0348933 A1) and further in view of ELLIS(US 2012/0229414 A1).

Regarding claim 4, Liu as modified by BANG and JUN is not found to teach expressly the electronic device of claim 1, wherein a number of the plurality of first repeating units and a number of the plurality of second repeating units are different from each other.

However, ELLIS teaches position sensing panel, wherein a number of the plurality of first repeating units and a number of the plurality of second repeating units are different from each other(figs.10-12).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Liu further with the teaching of ELLIS to include the feature in order to provide a position sensing panel that allows accurate determination of a position of user contact.


10.	Claims 11-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over BANG et al.(US 2020/0089369 A1)(herein after BANG) in view of Liu et al.(US 2011/0310033 A1)(herein after Liu) and further in view of JUN et al.(US 2018/0348933 A1)(herein after JUN).

Regarding claim 11, BANG teaches an electronic device(light- emitting display device 1, fig.1), comprising:

a display layer(light emitting layer 30, fig.2) comprising an emission area(display area DA1, Para-51); and

a sensor layer(touch layer 50, fig.2) disposed on the display layer(light-emitting layer 30, fig.2),

wherein a sensing area(display area DA1, Para-51) and a peripheral area(non-display area NDA, fig.1, Para-52; routing area/peripheral area) are defined on the sensor layer(fig.4), and the sensor layer comprises a plurality of sensing units(plurality of sensing electrodes 510 and 520, fig.4) disposed in the sensing area(Para-51),

wherein each of the plurality of sensing units comprises a portion of a first sensing electrode(first sensing electrodes 510 or second sensing electrodes 520, fig.4), a portion of a second sensing electrode(second sensing electrodes 520 or first sensing electrodes 510, fig.4), and a plurality of conductive patterns(dummy electrodes 561a-561d and 562a-562d, figs.10,13-14, 18, 20, 22-23, 28-29, 32-33) disposed between the portion of the first sensing electrode(first sensing electrodes 510 or second sensing electrodes 520) and the portion of the second sensing electrode(second sensing electrodes 520 or first sensing electrodes 510),

the portion of the first sensing electrode(510 or 520) comprises a plurality of branch portions(figs.10,13-14, 18, 20, 22-23, 28-29, 32-33), 

the portion of the second sensing electrode(520 or 510) comprises a plurality of sensing patterns spaced apart from each other with the first sensing electrode disposed therebetween(figs.10,13-14, 18, 20, 22-23, 28-29, 32-33), and a bridge pattern(first connection portions 512, or second connection portions 522a and 522b) connecting the plurality of sensing patterns to each other(figs.5,10), and
 
the plurality of conductive patterns comprises a first conductive pattern(dummy electrodes 561a-561d and 562a-562d, figs.10,13-14, 18, 20, 22-23, 28-29, 32-33) disposed between one branch portion of the plurality of branch portions and one sensing pattern of the plurality of sensing patterns (figs.10,13-14, 18, 20, 22-23, 28-29, 32-33), and a second conductive pattern disposed between the one branch portion (figs.10,13-14, 18, 20, 22-23, 28-29, 32-33) and the one sensing pattern and electrically insulated from the first conductive pattern(dummy electrodes 561a-561d and 562a-562d, figs.10,13-14, 18, 20, 22-23, 28-29, 32-33),

each of the plurality of the second sensing electrode(first sensing electrodes 510 or second sensing electrodes 520)has a shape that surrounds the portion of the first sensing electrode(second sensing electrodes 520 or first sensing electrodes 510, figs.10,13-14, 18, 20, 22-23, 28-29, 32-33).

If it is considered that BANG fails to teach clearly all the limitations, especially the limitations, “a plurality of conductive patterns comprises a plurality of first conductive patterns and a plurality of second conductive pattern” in his/her disclosure, then it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to utilize the teaching of Liu associated with Figs.5A&5B and related text in order to teach the claimed limitations. Liu teaches a touch sensing display device, comprises a plurality of conductive patterns comprises first conductive pattern and second conductive pattern(dummy electrode 180, fig.5A, Para-53)(dummy electrode 180 at left hand side is regarded as first conductive pattern and dummy electrode 180 at right hand side is regarded as second conductive pattern). Such a combination is desirable because it provides a touch sensing display device which maintains good sensitivity and provides good visual quality.

Neither BANG nor Liu teaches expressly the electronic device, wherein an end of the first conductive pattern and an end of the second conductive pattern face each other and are spaced apart from each other.

    PNG
    media_image3.png
    483
    415
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    446
    453
    media_image4.png
    Greyscale

However, JUN teaches an electronic device, wherein an end of the first conductive pattern and an end of the second conductive pattern face each other and are spaced apart from each other(figs.8A,8B,10,11A-11C and related text).

The prior art, as embodied in the teachings of BANG, Liu, and JUN, included each element claimed, although not  necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods and in that combination each element merely performs the same function as it does separately. Such combination is desirable as it enables to stably operate the electronic device in a self-capacitance mode regardless of a shape of the electronic device, and, thus, an additional correction circuit for correcting a difference in area between the first and second sensors may be omitted, which makes it possible to simplify a fabrication process, as well as reduce cost of manufacturing the electronic device.

Regarding claim 12, BANG as modified by Liu and JUN teaches the electronic device of claim 11, wherein the first conductive pattern comprises a plurality of first repeating units, and the second conductive pattern comprises a plurality of second repeating units(figs.5A&5B, Liu), and 

each of the plurality of first repeating units has substantially the same shape as each of the plurality of second repeating units(figs.5A&5B, Liu; figs.8A, 10-11C, JUN) (for motivation see the rejection of claim 11). 

Regarding claim 13, BANG as modified by Liu and JUN teaches the electronic device of claim 12, wherein each of the plurality of first repeating units and each of the plurality of second repeating units comprises at least two mesh lines crossing each other(figs.5A&5B, Liu; Para-112, JUN).

Regarding claim 14, BANG as modified by Liu and JUN teaches the electronic device of claim 12, wherein each of the plurality of first repeating units and each of the plurality of second repeating units comprises four mesh lines(mesh-pattern, fig.5A, Liu) defining an opening(Para-127, 136, 151, JUN)(for motivation, see the rejection of claim 11).

Regarding claim 16, BANG as modified by Liu and JUN teaches the electronic device of claim 1, wherein each of a number of the plurality of first repeating units and a number of the plurality of second repeating units is equal to or greater than 9 and equal to or less than 30(figs. 8A,10,11A-11C, JUN).

Regarding claim 17, BANG as modified by Liu and JUNE teaches the electronic device of claim 11, wherein each of the plurality of conductive patterns is electrically floated (Para-54, Liu; Para-65, JUN; Para-117, BANG).
Regarding claim 18, BANG as modified by Liu and JUN teaches the electronic device of claim 12, wherein a number of the plurality of first repeating units and a number of the plurality of second repeating units are the same as each other (fig.5A, Liu; figs.10-11C, JUN).

Regarding claim 19, BANG as modified by Liu and JUN  teaches the electronic device of claim 17, further comprising:  a third conductive pattern(dummy electrodes 561a-561d or 562a-d, fig.10, BANG) disposed between the one branch portion and the one second sensing electrode(fig.10, BANG; fig.5A&5B, Liu) and electrically insulated from the first conductive pattern and the second conductive pattern(electrically floating, Para-117, BANG; figs.5A&5B, Liu),
 
wherein the third conductive pattern faces an end of the one branch portion in an extension direction of the one branch portion(figs.10,13-14, 18, 20, 22, 27, 31-33 and related text, BANG).

Regarding claim 20, BANG as modified by Liu and JUN teaches the electronic device of claim 11, wherein each of the first sensing electrode and the second sensing electrode has a mesh structure(Para-46, 50, Liu; Para-127, 136, 151, JUN).

11.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over BANG et al.(US 2020/0089369 A1), Liu et al.(US 2011/0310033 A1), JUN et al.(US 2018/0348933 A1) and further in view of ELLIS(US 2012/0229414 A1).

Regarding claim 15, BANG as modified by Liu and JUN is not found to teach expressly the electronic device of claim 12, wherein a number of the plurality of first repeating units and a number of the plurality of second repeating units are different from each other.

However, ELLIS teaches position sensing panel, wherein a number of the plurality of first repeating units and a number of the plurality of second repeating units are different from each other(figs.10-12).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified BANG further with the teaching of ELLIS to include the feature in order to provide a position sensing panel that allows accurate determination of a position of user contact.

12.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over BANG et al.(US 2020/0089369 A1), Liu et al.(US 2011/0310033 A1), JUN et al.(US 2018/0348933 A1), and further in view of KIM et al.(US 2021/0200358 A1) (herein after KIM).

Regarding claim 21, BANG as modified by Liu and JUN teaches the electronic device of claim 11, wherein the sensor layer further comprises: a cover insulating layer(second touch insulating layer 55, figs.3&4, BANG) covering the first sensing electrode(510 or 520), the second sensing electrode(520 or 510), and the plurality of conductive patterns(561a-561d or 562a-562d).

Nevertheless, BANG as modified by Liu and JUN is not found to teach expressly the electronic device, wherein an opening is defined in a portion of the cover insulating layer which overlaps the emission area.

However, KIM teaches a touch display device, wherein the sensor layer further comprises: 

a cover insulating layer(touch cover layer 400, figs.4-6) covering the first sensing electrode(touch electrodes 311 or 312), the second sensing electrode(touch electrodes 312 or 311), and the plurality of conductive patterns(fig.2)(Para-76),

wherein an opening(guide openings 340h, fig.4) is defined in a portion of the cover insulating layer which overlaps the emission area(light emitting devices 130).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified BANG further with the teaching of KIM to include the feature in order to provide a touch sensing display where light extraction efficiency and front luminance of each pixel region be improved.

13.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over BANG et al.(US 2020/0089369 A1), Liu et al.(US 2011/0310033 A1), JUN et al.(US 2018/0348933 A1), KIM et al.(US 2021/0200358 A1) and further in view of YANG et al.(US 2013/0063820 A1)(herein after YANG).

Regarding claim 22, BANG as modified by Liu, JUN and KIM is not found to teach expressly the electronic device of claim 21, further comprising: a functional layer disposed on the sensor layer, wherein a portion of the functional layer is filled into the opening defined by the cover insulating layer, and the functional layer has a refractive index greater than that of the cover insulating layer.

However, YANG teaches stack-up structure of a touch panel, where refractive index of two layers are different(fig.1) (Para-17: a second refractive index layer 16 located on the first refractive index layer 14 and overlaid on the first refractive index layer 14, wherein refractive index of the second refractive index layer 16 is higher than refractive index of the first refractive index layer 14).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified BANG further with the teaching of YANG to include the feature in order to provide a touch stack-up structure that adopts multilayer films with different refractive indexes to make reflectivity difference between an area with conductive layer and an area without conductive layer dramatically reduce, so as to improve appearance of a touch panel.

Examiner Note

14. The Examiner cites particular figures, paragraphs, columns and
line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicants fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571)272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692